Title: To Thomas Jefferson from Albert Gallatin, 26 June 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department June 26th. 1806.
                        
                        I beg leave to Submit the following reductions in the Compensations made to the Officers acting as
                            Supervisors in the following states.
                        
                     Rhode Island. The outstanding Direct Tax amounts to $3,704.93 and the arrears of Internal Revenues to
                            $10,831.84. William Peck, Marshal, is the Acting Supervisor. His payments into the Treasury during the year commencing on
                            the 1st. of April 1805, and ending on the 31st. day of March 1806, have amounted to 1000 Dollars on account of the Direct
                            Tax, and he paid nothing during the same year on account of the Internal Revenues. He is now allowed 250 dollars Salary
                            & 400 dollars for Clerk hire. It is proposed to take off the last mentioned allowance.
                        
                     New York. The outstanding Direct Tax amounts to $7,195.50. and the arrears of Internal Revenues to
                            $8,468.79. Samuel Osgood, Naval Officer, is the acting Supervisor. His Compensation from the 6th. July 1803 to the 31st.
                            December of that year was 250 dollars, and 800 dollars for Clerk hire. His payments into the Treasury during the last year
                            have been 269.78/100 dollars on account of the direct tax, and $3,961.50 on account of the Internal Revenues—His
                            Compensation from the 1st.January 1804 having not yet been determined, it is proposed that the allowance for Clerk hire
                            from that day to the end of this quarter be fixed at the rate of 175 dollars a year, which Mr Osgood states to have
                            actually disbursed during the years 1804 & 1805, and that it be altogether suppressed from the end of this quarter.
                        
                     New Jersey. The Direct Tax has been paid in full, and the arrears of Internal Revenues amount to about
                            6,000 Dollars. Oliver Barnet, Marshal, is the acting Supervisor, and was allowed at the rate of 250 dollars Salary & 400
                            dollars for Clerk hire to the 31st. December 1803. He has not rendered any regular accounts, and the Compensation to which
                            he may reasonably be entitled from that day to the end of the present quarter, cannot be definitively fixed at this time.
                            His payments into the Treasury during the last year have been Dollars 1,713.61: and it is proposed to Suppress hereafter
                            the allowance for Clerk hire.
                        
                     Pennsylvania. The outstanding Direct Tax amounts to about 15,000 dollars, and the arrears of Internal
                            Revenues to more than 110,000 dollars. Tench Coxe, Purveyor of public supplies, is the acting Supervisor, and receives 250
                            dollars Salary & 800 dollars Clerk hire. His payments into the Treasury have amounted during the last year to no more
                            than 800 dollars on account of the direct tax and 800 dollars on account of the Internal Revenues. But from the Situation
                            in which he found the revenue business in that State, a more than ordinary portion of labour fell to his Share, and he
                            informs that judgments have lately been obtained in the greater number of cases pending before the Courts. It is proposed
                            to reduce his allowance for Clerk hire to 600 dollars, and to make a further reduction at the close of this year.
                        
                     Maryland. The outstanding Direct Tax amounts to $10,702.87, and the arrears of Internal Revenues amount to
                            Dollars 18,689.21. Daniel Delozier, Surveyor of the port of Baltimore, is the acting Supervisor and receives 250 dollars
                            Salary and 800 dollars for Clerk hire. His payments into the Treasury have amounted during the last year to 1500 dollars
                            for the direct tax, and to 1500 dollars for Internal Revenues. It is proposed to reduce his allowance for Clerk hire to
                            200 dollars from the end of this quarter.
                        No alterations are for the present proposed in the States of Kentucky, Georgia & South Carolina, the amount
                            outstanding being Still very considerable.
                        By an arrangement with the Supervisor of North Carolina, he has consented to a reduction which makes his
                            Salary 250 dollars, and his allowance for Clerk hire 500 dollars. This Compensation may be necessary for some time longer.
                        The annual compensation of Joseph Scott, Marshal, who is the acting Supervisor of Virginia is only 250
                            dollars a year, and may probably cease after the end of this year, the collections being almost entirely closed in that
                            State.
                        The Offices have been altogether abolished in the States of New Hampshire, Connecticut, Vermont, Delaware and
                            Tennessee. The Office is also Suppressed in the State of Massachusetts. But as there are arrears on account of the Direct
                            Tax in that State, to the amount of 8,431 dollars, arising from a want of Collectors in a large district of the Province
                            of Maine, I would Submit the propriety of transfering the duties of Supervisor to the Collector of Bath, with an allowance
                            of 250 dollars Salary.
                        I have the honor to be with the highest respect Sir Your most Obedt Servt
                        
                            (Signed) Albert Gallatin
                            
                        
                        
                            
                         In stating the amount of arrears outstanding, the sums due by Supervisors out of Office are not included,
                                as those are recovered by the Treasury without the interference of the acting Supervisors.
                        
                    